DETAILED ACTION
1.	Claims 1-16 of U.S. Application 16/965843 filed on July 29, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on July 29, 2020 and April 23, 2021 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonoda (JP 2007104877, see Applicant provide English Machine Translation).
Regarding claim 1, Sonoda teaches (see figs. 1 and 2d below) a rotary electric machine (title, Abstract, ¶ 1) comprising a stator (1, 2, 3), the stator (1, 2, 3) including a frame (1) being an annular member, and a plurality of split cores (2) arranged in an annular shape and fitted to and held by a radially inner portion of the frame (1) (¶ 17 to ¶ 20), 


    PNG
    media_image1.png
    568
    611
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    571
    575
    media_image2.png
    Greyscale

Regarding claim 2/1, Sonoda teaches (see figs. 1 and 2d above) the frame (1) is formed in a parabolic shape with an inner diameter thereof decreasing from the axial middle portion toward each of both the end portions (see annotated fig. 2d above) (fig. 2d, ¶ 22 to ¶ 30).
Regarding claim 3/1, Sonoda teaches (see figs. 1 and 2d above) the frame (1) is formed in a tapered shape with an inner diameter thereof decreasing from the axial middle portion toward each of both the end portions (see annotated fig. 2d above) (fig. 2d, ¶ 22 to ¶ 30).
Regarding claim 5, Sonoda teaches (see figs. 1 above and 2a below) a rotary electric machine (title, Abstract, ¶ 1) comprising a stator (1, 2, 3), the stator including a 
wherein the frame (1, 2) is formed such that an inner diameter thereof is smaller at an opposite- to-flange-side end portion (see annotated fig. 2a below) thereof than at an axial middle portion thereof (see annotated fig. 2a below), and fitting fastening force between the frame (1, 2) and each split core (2) is set to be greater at a flange-side end portion and the opposite-to-flange-side end portion than at the axial middle portion (fig. 2a, ¶ 22 to ¶ 30).

    PNG
    media_image3.png
    593
    634
    media_image3.png
    Greyscale

claim 6/5, Sonoda teaches (see figs. 1 and 2a above) the frame (1, 2) is formed in a semi-parabolic shape with the inner diameter thereof decreasing from the axial middle portion toward the opposite-to-flange-side end portion (see annotated fig. 2a above) (fig. 2a, ¶ 22 to ¶ 30).
Regarding claim 7/5, Sonoda teaches (see figs. 1 and 2a above) the frame (1, 2) is formed in a tapered shape with the inner diameter thereof decreasing from the axial middle portion toward the opposite-to-flange-side end portion (see annotated fig. 2a above) (fig. 2a, ¶ 22 to ¶ 30).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4, 9, 10, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda in view of Shirato et al (Shirato) (JP 2015198515, see Applicant provide English Machine Translation).
Regarding claim 4/1, Sonoda teaches the device of claim 1 but does not explicitly teach each split core is a concentrated winding split core with a concentrated winding coil wound therearound.


    PNG
    media_image4.png
    524
    566
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sonoda and provide each split core is a concentrated winding split core with a concentrated winding coil wound therearound as taught by Shirato in order to increase space factor and reduce copper loss (Shirato, ¶ 25).
claim 9/5, Sonoda teaches the device of claim 5 but does not explicitly teach each split core is a concentrated winding split core with a concentrated winding coil wound therearound.
However, Shirato teaches (see fig. 2 above) each split core (121) is a concentrated winding split core with a concentrated winding coil (C) wound therearound (¶ 25) in order to increase space factor and reduce copper loss (Shirato, ¶ 25). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sonoda and provide each split core is a concentrated winding split core with a concentrated winding coil wound therearound as taught by Shirato in order to increase space factor and reduce copper loss (Shirato, ¶ 25).
Regarding claim 10/2/1, Sonoda teaches the device of claim 2 but does not explicitly teach each split core is a concentrated winding split core with a concentrated winding coil wound therearound.
However, Shirato teaches (see fig. 2 above) each split core (121) is a concentrated winding split core with a concentrated winding coil (C) wound therearound (¶ 25) in order to increase space factor and reduce copper loss (Shirato, ¶ 25). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sonoda and provide each split core is a concentrated winding split core with a concentrated winding coil wound therearound as taught by Shirato in order to increase space factor and reduce copper loss (Shirato, ¶ 25).
claim 11/3/1, Sonoda teaches the device of claim 3 but does not explicitly teach each split core is a concentrated winding split core with a concentrated winding coil wound therearound.
However, Shirato teaches (see fig. 2 above) each split core (121) is a concentrated winding split core with a concentrated winding coil (C) wound therearound (¶ 25) in order to increase space factor and reduce copper loss (Shirato, ¶ 25). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sonoda and provide each split core is a concentrated winding split core with a concentrated winding coil wound therearound as taught by Shirato in order to increase space factor and reduce copper loss (Shirato, ¶ 25).
Regarding claim 14/6/5, Sonoda teaches the device of claim 6 but does not explicitly teach each split core is a concentrated winding split core with a concentrated winding coil wound therearound.
However, Shirato teaches (see fig. 2 above) each split core (121) is a concentrated winding split core with a concentrated winding coil (C) wound therearound (¶ 25) in order to increase space factor and reduce copper loss (Shirato, ¶ 25). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sonoda and provide each split core is a concentrated winding split core with a concentrated winding coil wound therearound as taught by Shirato in order to increase space factor and reduce copper loss (Shirato, ¶ 25).
claim 15/7/5, Sonoda teaches the device of claim 7 but does not explicitly teach each split core is a concentrated winding split core with a concentrated winding coil wound therearound.
However, Shirato teaches (see fig. 2 above) each split core (121) is a concentrated winding split core with a concentrated winding coil (C) wound therearound (¶ 25) in order to increase space factor and reduce copper loss (Shirato, ¶ 25). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sonoda and provide each split core is a concentrated winding split core with a concentrated winding coil wound therearound as taught by Shirato in order to increase space factor and reduce copper loss (Shirato, ¶ 25).
8.	Claims 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda in view of Ohashi et al (Ohashi) (U.S. PGPub No. 20170288493).
Regarding claim 8/5, Sonoda teaches the device of claim 5 but does not explicitly teach the frame has, formed in a portion thereof lying in a vicinity of an inner 5PRELIMINARY AMENDMENTAttorney Docket No.: Q256650 Appln. No.: National Stage Entry of PCT/JP2018/017874 circumferential portion of the flange, a relief portion having an inner diameter greater than the inner diameter of the axial middle portion.
However, Ohashi teaches (see figs. 1 and 2 below) the frame (4) has, formed in a portion thereof lying in a vicinity of an inner5PRELIMINARY AMENDMENTAttorney Docket No.: Q256650Appln. No.: National Stage Entry of PCT/JP2018/017874 circumferential portion of the flange (see annotated fig. 1 below), a relief portion (B) having an inner diameter greater than the inner diameter of the axial middle portion (¶ 14 to ¶ 16) in order to reduce imbalance compression on the stator core, thereby reducing iron loss and vibration and improving efficiency (Ohashi, ¶ 4, ¶ 15).

    PNG
    media_image5.png
    652
    550
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sonoda and provide the frame has, formed in a portion thereof lying in a vicinity of an inner 5PRELIMINARY AMENDMENTAttorney Docket No.: Q256650 Appln. No.: National Stage Entry of PCT/JP2018/017874 circumferential portion of the flange, a relief portion having an inner diameter greater than the inner diameter of the axial middle portion as taught by Ohashi in order 
Regarding claim 12/6/5, Sonoda teaches the device of claim 6 but does not explicitly teach the frame has, formed in a portion thereof lying in a vicinity of an inner5PRELIMINARY AMENDMENTAttorney Docket No.: Q256650 Appln. No.: National Stage Entry of PCT/JP2018/017874circumferential portion of the flange, a relief portion having an inner diameter greater than the inner diameter of the axial middle portion.
However, Ohashi teaches (see figs. 1 and 2 above) the frame (4) has, formed in a portion thereof lying in a vicinity of an inner5PRELIMINARY AMENDMENTAttorney Docket No.: Q256650Appln. No.: National Stage Entry of PCT/JP2018/017874 circumferential portion of the flange (see annotated fig. 1 below), a relief portion (B) having an inner diameter greater than the inner diameter of the axial middle portion (¶ 14 to ¶ 16) in order to reduce imbalance compression on the stator core, thereby reducing iron loss and vibration and improving efficiency (Ohashi, ¶ 4, ¶ 15).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sonoda and provide the frame has, formed in a portion thereof lying in a vicinity of an inner5PRELIMINARY AMENDMENTAttorney Docket No.: Q256650 Appln. No.: National Stage Entry of PCT/JP2018/017874circumferential portion of the flange, a relief portion having an inner diameter greater than the inner diameter of the axial middle portion as taught by Ohashi in order to reduce imbalance compression on the stator core, thereby reducing iron loss and vibration and improving efficiency (Ohashi, ¶ 4, ¶ 15).
Regarding claim 13/7/5, Sonoda teaches the device of claim 7 but does not explicitly teach the frame has, formed in a portion thereof lying in a vicinity of an inner5PRELIMINARY AMENDMENTAttorney Docket No.: Q256650 Appln. No.: National Stage Entry of PCT/JP2018/017874circumferential portion of the flange, a relief portion having an inner diameter greater than the inner diameter of the axial middle portion.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sonoda and provide the frame has, formed in a portion thereof lying in a vicinity of an inner5PRELIMINARY AMENDMENTAttorney Docket No.: Q256650 Appln. No.: National Stage Entry of PCT/JP2018/017874circumferential portion of the flange, a relief portion having an inner diameter greater than the inner diameter of the axial middle portion as taught by Ohashi in order to reduce imbalance compression on the stator core, thereby reducing iron loss and vibration and improving efficiency (Ohashi, ¶ 4, ¶ 15).
9.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda in view of Ohashi as applied to claim 8 above, and further in view of Shirato.
Regarding claim 16/8/5, Sonoda in view of Ohashi teaches the device of claim 8 but does not explicitly teach each split core is a concentrated winding split core with a concentrated winding coil wound therearound.
However, Shirato teaches (see fig. 2 above) each split core (121) is a concentrated winding split core with a concentrated winding coil (C) wound therearound (¶ 25) in order to increase space factor and reduce copper loss (Shirato, ¶ 25). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sonoda in .
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Ojima (U.S. PGPub No. 20160118858) teaches In the rotary electric machine according to the present invention, a first O-ring is mounted between a pair of position regulating members that are press-fitted onto and held in a vicinity of a second axial end of an outer circumferential surface of a stator core housing portion so as to be spaced apart in an axial direction, and is pressed and held between the stator core housing portion and a cylindrical portion, and a second O-ring is mounted into an O-ring housing groove that is recessed into an outer circumferential surface of a frame mounting portion, and is pressed and held between the frame mounting portion and the cylindrical portion, such that a coolant channel is formed between the frame and the cylindrical portion.
Yoshinori (U.S. PGPub No. 20200161911) teaches a rotating electric machine that allows a stator cooling passage to be formed compactly. A passage of a stator cooling refrigerant is formed by a water jacket fitted and fixed to both ends on a base side which is the flange side and a distal end side of a cylindrical portion of a stator frame on an outer circumference of the cylindrical portion, the stator frame has a difference between a diameter on the base side and a diameter on the distal end side, the diameter on the base side being formed to be larger, and the stator frame and the 
Onishi (U.S. Patent No. 11139715) teaches a rotary electric machine includes: a floored cylindrical case in which an opening at a first end of a cylindrical portion is closed by a floor portion; a stator that includes: an annular stator core that is held inside the case by being fitted together with and fixed to the cylindrical portion; and coils that are mounted to the stator core; a frame that closes an opening at a second end of the cylindrical portion; and a rotor that is fixed to a rotating shaft, and that is disposed on an inner circumferential side of the stator, wherein: a first stress relieving indented portion is formed around an entire circumference at a first end of an inner circumferential surface of the cylindrical portion such that a gap is formed between a first end portion of an outer circumferential surface of the stator core and the cylindrical portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALEXANDER A SINGH/
Examiner, Art Unit 2834